Case 20-01022 Doc 3-39 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23H. Letter Page
                                        1 of 5
Case 20-01022 Doc 3-39 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23H. Letter Page
                                        2 of 5
Case 20-01022 Doc 3-39 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23H. Letter Page
                                        3 of 5
Case 20-01022 Doc 3-39 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23H. Letter Page
                                        4 of 5
Case 20-01022 Doc 3-39 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23H. Letter Page
                                        5 of 5
